USCA11 Case: 20-10367    Date Filed: 11/12/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10367
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:15-cr-00043-MTT-CHW-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


EDDIE DEWAYNE WHIPPLE,
a.k.a. Black,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                          (November 12, 2020)

Before WILSON, ROSENBAUM and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10367       Date Filed: 11/12/2020    Page: 2 of 2



      Jonathan Dodson, appointed counsel for Eddie Dewayne Whipple in this

criminal appeal related to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404(b), 132 Stat. 5194, 5222 (“First Step Act”) has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the district court’s order

denying Whipple First Step Act relief is AFFIRMED.




                                           2